Case 1:13-cv-10417-MLW Document 88 Filed 06/24/19 Page 1 of 6

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

THE UNITED STATES OF AMERICA ex rel.
FPPD,

Plaintiffs,
Vv.

OCWEN FINANCIAL CORPORATION, OCWEN
LOAN SERVICING, LLC, OCWEN MORTGAGE
SERVICING, INC., ALTISOURCE PORTFOLIO
SOLUTIONS, S.A., ALTISOURCE
RESIDENTIAL CORPORATION, ALTISOURCE
ASSET MANAGEMENT CORPORATION,
REALHOME SERVICES AND SOLUTIONS,
INC., REAL ESTATE SERVICING SOLUTIONS,
INC., PREMIUM TITLE SERVICES, INC.,
NATIONWIDE CREDIT, INC., HOME LOAN
SERVICING SOLUTIONS, LTD., OCWEN
MORTGAGE SERVICING, INC., HUBZU, USA,
INC., WILLIAM C. ERBEY, WILLIAM B.
SHEPRO, AND RONALD M. FARIS,

Defendants.

 

CIVIL ACTION NO. 13-10417-MLW

PLAINTIFF-RELATOR’S NOTICE OF VOLUNTARY

DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR
COURT APPROVAL

The Plaintiff-Relator, through undersigned counsel, hereby gives notice pursuant to Fed.

R. Civ. P. 41, that it wishes to voluntarily dismiss without prejudice all claims against

Defendants alleged in the Complaint in the above-captioned False Claims Act gui tam action,

and requests that this Court enter an order dismissing this action without prejudice as;to Plaintiff-

Relator and as to the United States.

As grounds therefor, Plaintiff-Relator says as follows:

Avy CUZ).
Wek, oN:
TAY 2% CONG
